 



Tonix Pharmaceuticals Holding Corp. 10-Q [tnxp-10q_063020.htm]

Exhibit 10.04

 



assignment and ASSUMPTION AGREEEMENT and Amendment No. 3 to

 

the exclusive license (amended and restated) Agreement
 

This Assignment and Assumption Agreement and Amendment No. 3 to the Exclusive
License (Amended and Restated) (“Agreement”), entered into as of June 11, 2020
(“Effective Date”), is made by and among The Board of Trustees of the Leland
Stanford Junior University, ("Stanford"), an institution of higher education
having powers under the laws of the State of California; Trigemina, Inc.
("Trigemina"), a corporation having a principal place of business at 1036
Country Club Drive, Suite 200, Moraga, California 94556; and Tonix
Pharmaceuticals, Inc., a corporation having a principal place of business at 509
Madison Avenue, Suite 306, New York, NY 10022 (“Tonix” and, together with
Trigemina and Stanford, the “Parties”, and each of Tonix, Trigemina, and
Stanford, a “Party”).

 

WITNESSETH:

 

WHEREAS, Trigemina and Stanford entered into that certain Exclusive License
(Amended and Restated) dated November 30, 2007, as amended by Amendment No. 1
dated November 10, 2015 and Amendment No. 2 dated March 26, 2020 (the “License
Agreement”);

 

WHEREAS, Trigemina Holdings, Inc. (“Trigemina Holdings”) and Tonix have entered
into an Asset Purchase Agreement dated June 11, 2020 (“APA”), pursuant to which
Trigemina Holdings has agreed to assign the License Agreement in full, including
all rights and obligations thereunder, to Tonix and Tonix has agreed to accept
such assignment of rights and agrees to assume such obligations;

 

WHEREAS, there are certain past due amounts owed by Trigemina to Stanford under
the License Agreement that Tonix has agreed to pay as part of the consideration
under the APA; and

 

WHEREAS, Stanford and Tonix wish to make certain amendments and modifications to
the License Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

AGREEMENT

 

Section 1. Defined Terms. Capitalized terms not defined in this Agreement shall
have the respective meaning set forth in the License Agreement, unless otherwise
stated.

 

Section 2. Assignment and Assumption.

 

(a)       Trigemina hereby assigns, transfers, and conveys to Tonix all of
Trigemina’s rights and obligations under the License Agreement, and Tonix
accepts and assumes from Trigemina such assignment, transfer, and conveyance. As
of the Effective Date, Tonix shall be deemed a Party to the License Agreement
substituted in the place of Trigemina, and Tonix will benefit from all of the
rights of, and shall be bound by and perform all of the obligations,
representations, covenants and warranties of Trigemina under the License
Agreement as if Tonix were originally named in place of Trigemina in the License
Agreement.

 



 

 

 

(b)       In connection with the assignment and assumption of the License
Agreement by Tonix, Tonix shall pay to Stanford the Seventy-Five Thousand Dollar
($75,000) assignment fee required under the License Agreement within ten (10)
days of the Effective Date.

 

(c)       Stanford hereby acknowledges and agrees that this Section 2 satisfies
any and all requirements in Section 14.3 of the License Agreement regarding the
assignment and assumption of the License Agreement by Tonix.

 

SECTION 3. Outstanding License Agreement Payments. Within ten (10) days of the
Effective Date, Tonix shall pay to Stanford One Hundred Seventy-Five Thousand
Two Hundred Forty-One Dollars ($175,241) in satisfaction of all outstanding or
accrued unpaid payment obligations under the License Agreement as of the
Effective Date, including the amendment fees, maintenance fees and past patent
costs set forth in Amendment No. 2.

 

SECTION 4. Amendments to the License Agreement.

 

(a)       The Parties agree to amend the License Agreement as follows:

 

(i)          Section 6.3(A) of the License Agreement shall be amended and
replaced in its entirety as follows:

 

“(A) $125,000 upon Trigemina's filing of the first Investigational New Drug
application for a Phase III clinical trial of the Licensed Product;”.

 

(ii)        Milestone 3 of Appendix A of the License Agreement shall be deleted
in its entirety and replaced by the following:

 

“By July 1, 2021 Trigemina will meet with Stanford to discuss further diligence
milestones based on Trigemina’s business plans and industry standards for the
development and commercialization of the Licensed Product. Such diligence
milestones will be attached to Appendix A to the License Agreement and will
included, but not limited to, the projected date of filing a new drug
application (NDA) with the FDA and first commercial sale of the Licensed
Product.”

 

(b)       The Parties agree that, except as explicitly stated herein, all of the
terms and conditions of the License Agreement, remain unchanged and in full
force and effect.

 

SECTION 9. Miscellaneous.

 

(a)       Waiver. No term of this Agreement can be waived except by the written
consent of the Party waiving compliance.

 

(b)       Transaction Expenses. Each Party is responsible for its own legal,
accounting and other transaction costs.

 



-2- 

 

 

(c)       Choice of Law. This Agreement and any dispute arising under it is
governed by the laws of the State of California United States of America
applicable to agreements negotiated, executed, and performed within California.

 

(d)       Exclusive Forum. The state and federal courts having jurisdiction over
Stanford, California, United States of America provide the exclusive forum for
any court action between the Parties relating to this Agreement. Trigemina and
Tonix submit to the jurisdiction of such courts, and waive any claim that such a
court lacks jurisdiction over Trigemina or Tonix or constitutes an inconvenient
or improper forum.

 

(e)       Headings. No headings in this Agreement affect its interpretation.

 

(f)       Electronic Copy. The Parties to this document agree that a copy of the
original signature (including an electronic copy) may be used for any and all
purposes for which the original signature may have been used. The Parties
further waive any right to challenge the admissibility or authenticity of this
document in a court of law based solely on the absence of an original signature.

 

(g)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument.

 

[Signature page follows]

 

-3- 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above on behalf of the Parties by their duly authorized representatives.

  

TONIX PHARMACEUTICALS, INC.   TRIGEMINA, INC.           By:
                           



  By:                      



                  Name:  Seth Lederman, M.D.   Name:  Michael Scaife            
  Title:  Chief Executive Officer   Title:  Chief Executive Officer    

  

The Board of Trustees of the

Leland Stanford Junior University

  

By:                                  

 

Name:

 

Title:

 

-4- 

